Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 December 3, 2013 Putting Your Gold to Work Covered Call Strategies for Todays Markets Paul Staneski, Ph.D. Derivatives Solutions, LLC Paul Lyons, CFA Credit Suisse December 3, 2013 Executive Summary § Call options § Covered call options § Covered calls as part of a portfolio strategy § Economic rationale for covered calls as a potential yield enhancing strategy Slide 2 Current Market Environment § In terms of yield, the market today is one of the most difficult ever.  One-year CDs yielded only 0.69% on Nov 15, 2013 (source: Bloomberg.com).  The 10-year U.S. Treasury Bond was 2.71% on Nov 15, 2013 (source: Bloomberg.com). § Generating incremental yield is always a trade-off between the income generated and the risk taken.  The Bloomberg U.S. Corporate Bond Index yielded 3.18% on Nov 15, 2013  The Bloomberg High Yield Corporate Bond Index was yielding 6.29% p.a. on Nov 15, 2013 (source: Bloomberg.com). § A covered call strategy can be an attractive way to generate yield from assets, such as gold, that dont normally provide any income. Note: all rates per annum. Slide 3 Call Option § A call option is a security that gives the holder the right to buy another asset (aka the underlying) for a set price (the exercise or strike price) on a certain date (expiration).  Specifically, this is a European-style option, which is what we will discuss today.  An Am erican-style option allows for exercise on or up to the expiration date. § The buyer of a call option pays the seller for the right to be able to buy the underlying at the strike price.  The option price is referred to as the prem ium .  The seller is also known as the writer. § Example: the right to buy gold for $1300 per ounce 30 days from now is the 30-day 1300 Call on gold. Slide 4 Call Option: Two Possible Outcomes § If the underlying asset price is above the strike price at expiration, the option holder will exercise the option, paying the strike price for the asset.  The option ends up in the m oney.  The value of the option at expiration in this case is the difference between the underlying price and the strike price.  In the example, if gold was trading for $1340 per ounce in 30 days, the 1300 Call would be worth $40. § If the underlying asset price is at or below the strike price at expiration, the option holder will not exercise, and the option will expire worthless.  The option ends up out of the m oney.  In the example, if gold was trading for $1280 per ounce in 30 days, the 1300 Call would be worthless. Slide 5 Call Option Payoff Diagram § We can depict the payoff (to the buyer) of a call option upon expiration  P&L Potential Upside to Call Option Buyer Strike Price Underlying Price At Expiration Premium Breakeven Out of the moneyçè In the money (Option expires worthless, call option buyer forfeits premium paid for the option) Slide 6 Risk and Return § Regardless of the outcome, the seller of a call option keeps the premium initially paid. § The buyer of a call option has unlimited upside with losses limited to the premium paid. § The seller of a call option has unlimited loss exposure with gain limited to the premium collected. § Given this asymmetry, the premium must balance the expected payout of the option if it finishes in the money. Slide 7 Factors Affecting Option Premiums § The factors driving the premium of a call option are   The difference between the strike price and the current price of the underlying. The greater the strike price as compared to the current price, the lesser the premium.  The tim e until expiration. Generally, the longer an option has before expiring, the more valuable it is.  Interest rates. The effect of rates on options that expire in less than a year is generally minor unless rates are high. In the current environment, the effect of rates on such options is relatively insignificant.  Volatility. This is a measure of how much the price of the underlying asset moves around. The more volatile an asset, the higher option premiums are because the chances of it ending up higher than the strike price are greater. § For the statistically minded, volatility is defined as the standard deviation of the returns of an asset. Slide 8 Covered Call § A covered call refers to the sale of a call option when the seller owns the underlying asset.  Also referred to as a buy-write strategy (buy the underlying, write the call) or an overwriting strategy.  The call sold in such a strategy is usually at or slightly out of the money (that is, at the time of sale, the strike price is equal to or greater than the underlying price). § A covered call writer transforms the unlimited losses of a naked call writer into an opportunity loss since if the option is exercised the seller simply delivers the underlying asset to the buyer in exchange for the strike price.  The covered call writers return is thus capped at the strike + prem ium collected.  If the option finishes out of the money, the covered call writer still has the underlying asset and, of course, the premium. Slide 9 Covered Call Payoff Diagram vs. Underlying Only § We can depict the payoff of a covered call writers position at expiration  P&L Underlying Forgone profits (Opportunity Loss) Premium Underlying Price At Expiration Downside Below this breakeven price, the exposure to the covered call return is enhanced performance of by the premium collected (compared to the underlying long only exposure to the underlying) Strike Price Slide 10 Portfolio Effects § Using covered calls as part of a portfolio reduces the volatility of the portfolios returns through the sale of some of the portfolios exposure and the collection of the premium. § The impact on return, of course, will depend on how often the options sold end up in the money.  The covered call portfolio will lag the return of the underlyings-only portfolio in a persistent bull market for that underlying, but will outperform in flat to down market environments. Slide 11 Covered Call Rationale § Covered calls can be used tactically or strategically. § Tactically, they are used on an opportunistic basis when either   The holder of an underlying thinks that its upside over some term is capped or limited;  Or when the premium of a certain option looks high relative to the writers expectation of the likelihood that the underlying will rise significantly above the strike price. § Strategically, they are used as an income-generating device by systematically overwriting a particular asset or asset class that is held in the portfolio. § Among option strategies, covered call writing is the most popular strategy used by both institutional and retail investors alike. Slide 12 The BXM § Attesting to the wide use of covered calls, almost a decade ago the Chicago Board Options Exchange launched the CBOE S&P 500 BuyWrite Index (identified BXM). § The BXM is a benchmark index that tracks a strategy of buying the S&P 500 Index and selling a slightly out of the money 30-day call option on the Index. § Subsequently, the CBOE has developed similar indexes linked to the Dow Jones Industrial Average, the NASDAQ Index, and the Russell 2000 Small Cap Index. Slide 13 GLDI § In Jan 2013, Credit Suisse launched an ETN linked to the Credit Suisse NASDAQ Gold FLOWS TM 103 Index (ticker: QGLDI) (the GLDI Index).  An ETN is a bond that trades on an exchange and can be bought and sold just like a stock.  An ETN provides a structured payoff from a defined investment strategy.  The payoff to an ETN is promised by the issuer (the Note in ETN) and hence is subject to the credit risk of the issuer. § The GLDI ETN executes a passive covered call strategy in which the underlying asset is shares of the SPDR ® Gold Trust, an ETF that invests in gold (the GLD ETF). Slide 14 GLDI Mechanics § The GLDI Index replicates a strategy that is long gold via the GLD ETF and notionally sells one-month calls on this underlying that are approximately 3% out of the money.  For example, if the ETF was priced at 150 when the calls were sold, the strike would be 1.03 x 150 154.5.  The calls are notionally sold on a monthly basis so that a covered call position is always being held. § The GLDI ETN pays a variable coupon that replicates the performance of the GLDI Indexs covered call strategy. § The strategy caps participation in the appreciation of the GLD ETF at 3% per month in exchange for the premiums from notionally selling the options. Slide 15 GLDI A Single Security Solution to a Covered Call Strategy Gold FLOWS TM 103 Index Monthly Call Challenges to operating a rolling covered Overwrite Process call strategy:§ Selecting tenor & strike Select strike§ Rolling options and funding re-purchases of of calls in-the-money options (approx. 3% out of the§ Maintaining consistent access and comparable m oney) offerings for all clients Pay out net§ Managing strategy across advisor platforms cash Notionally (advisory, discretionary, non-discretionary, etc.) prem ium as Sell calls m onthly Notional over 5 days distribution Long GLD GLDI presents a single security solution to position a covered call strategy on GLD:§ Single instrument provides access Notionally§ Rules based methodology is operated entirely within Sell GLD to Hold cash the Gold FLOWS TM 103 Index buy back received for calls over 5 selling calls§ Allocation to strategy can be customized to specific days clients goals, constraints, & cash flow needs § Can be implemented in a scalable fashion across a variety of platforms Slide 16 SLVO § In April 2013, Credit Suisse launched an ETN linked to the Credit Suisse NASDAQ Silver FLOWS TM 106 Index (ticker: QSLVO) (the SLVO Index). § Like GLDI, SLVO is also an Exchange-Traded Note (and, like GLDI, is subject to the same credit risk of the issuer). § The SLVO ETN executes a passive covered call strategy in which the underlying asset is shares of the iShares ® Silver Trust, an ETF that invests in silver. Slide 17 SLVO Mechanics § The SLVO Index replicates a strategy that is long silver via the iShares ® Silver Trust ETF (ticker: SLV) and notionally sells one-month calls on this underlying that are approximately 6% out of the money.  For example, if the ETF was priced at 30 when the calls were sold, the strike would be 1.06 x 30 31.80.  The calls are notionally sold on a monthly basis so that a covered call position is always being held. § The SLVO ETN pays a variable coupon that replicates the performance of the SLVO Indexs covered call strategy. § The strategy caps participation in the appreciation of the SLV ETF at 6% per month in exchange for the premiums from notionally selling the options. Slide 18 SLVO A Single Security Solution to a Covered Call Strategy Silver FLOWS TM 106 Index Monthly Call Overwrite Challenges to operating a rolling covered Process call strategy:§ Selecting tenor & strike Select strike§ Rolling options and funding re-purchases of of calls in-the-money options (approx. 6% out of the§ Maintaining consistent access and comparable m oney) offerings for all clients Pay out net§ Managing strategy across advisor platforms cash Notionally (advisory, discretionary, non-discretionary, etc.) prem ium as Sell calls m onthly Notional over 5 days distribution Long SLV position SLVO presents a single security solution to a covered call strategy on SLV:§ Single instrument provides access Notionally§ Rules based methodology is operated entirely within Sell SLV to Hold cash the Index buy back received for calls over 5 selling calls§ Allocation to strategy can be customized to specific days clients goals, constraints, & cash flow needs § Can be implemented in a scalable fashion across a variety of platforms Slide 19 GLDI ETN Details Ticker GLDI Intraday Indicative Value Ticker GLDI.IV Bloom berg Index Ticker QGLDI CUSIP 22542D480 Prim ary Exchange Nasdaq ETN Annual Investor Fee 0.65% 1 Inception Date 01/28/13 Credit Suisse NASDAQ Gold
